*492Contrary to the husband’s contention, the court’s award of sole custody of the parties’ child to the wife was proper as the parties were unable to cooperate on matters concerning the child (see, Matter of Laura A. K. v Timothy M., 204 AD2d 325).
Further, the court properly attributed and imputed to the husband moneys received from his parents (see, Domestic Relations Law § 240 [1-b] [b] [5] [iv] [D]; Lapkin v Lapkin, 208 AD2d 474) and properly directed him to pay for 61% of the child’s unreimbursed medical expenses (see, Domestic Relations Law § 240 [1-b] [c] [5]).
The husband’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.